4Q471-03
                                                     /

   Tfre, Cour-f of' GRiMincj/ Af>f>4>j*Ls fiP 7eKa&

               JW? KlU.tr^r iMH33=&
             ^v-H oP U-^Leq-S (Lor^is ^un-sucno-fr ^0 kt-frlLftf


"IHtShkbPJem

^d^lki^^su^awx
   '^vtiJ. Gh ttih Motim, and hnn« \£ U M& M^id/}>yj &ft tfiis


                                         fasfeo/'jLt/y i)u4mlHedt
                                                             ttflftfatl



Amwi4>. 7^-s 7f/d7



     " JAM 02 2015 t—

     jVo@i &eost®» Gtefk
                                     CAUSE   NO.       1284277-B

WILLIE    EDWARD CHOICE                            §       IN   THE COURT OF   CRIMINAL
                                                   §
US                                                 §       APPEALS
                                                   §
STATE    DF   TEXAS                                §       AUSTIN TEXAS
                                                   §


      Motion to object to the trial court finding of facts and
        conclusion      of    law.


TO THE HONORABLE DODGE OF SAID COURT:

Comes now applicant Willie Edward Choice before-this.court in this

motion    and   object       to   the   trial   courts      conclusion    of law   on    the

following in.the States application page 3 at 16 alleged the app
licant was      not placed.in jeopardy tuice for same offense.                          See

State wrif exhibit B and C indictment. In the probable cause rep

ort   taken by affiant Dackie Blanchard during the forenic interview

of the complaintantDatavia M.                   Evangelists third paragraph under

probable cause.         The complainant alleged on or about October 20,

2010 at 1006 Carolyn Ct., Humble Texas the offense supposedly

occurred against her. The affiant Oaekie Blanchard appeared be

fore the assistant district attorney of Harris county Texas and

stated under oath that Willie Edward Choice the defendant alleg

edly committed the offfense against the child on                          or about March

17, 2010 inconstant with the childs statement in the report.                                  In

the second paragraph in the probable cause report the'affiant
interviewed the sister Davondria Evangelists that stated during

the interview alleged the offense committed against her                            on March

17,   2010    however    the      affiant    Jackie      Blanchard   stated    under    oath

that the offense allegedly occurred against the                          child Davondria

Evanglista on or about October 20,                      2010 inconstant with the         re

port. This error violates the applicants right to due process of
law,    U.S.    Constitution          fourteenth       and f if th t-::. .V;.      Amendment.

However,       both    girls       testified    in    the    first       trial    cause       no.   12B4276

litigating       their       claim    against    the    applicant          therein       was    found

not guilty       and acquitted of the                offense       alleged.       The    State       was

barred from       relitigating          the    same    issues       in    a second       trial.

Applicant believe             that because       of the       affiant       error       to    due    process

of law both       indictments          should have          been    "Squashed".          Applicants

trial counsel          was    on    a fully    probated       suspension          and    was    not

eligible to practice law in the state of Texas deceitfully llook

the    case.    Under    the       circumstances       did    not       challenge       the    State

prosecutor       or    made    any    attempt, to      prevent          a second    prosecution.

Violated double jeopardy U.S.                   Const.       5th Amendment . (see)                  doc

ument from       the    State.bar       of    Texas.    Applicant          pray    that       the    Court

of Criminal       Appeal       will    act    accordingly          as    justice require.




                                                                                                      tted




                                                                   /^Sj^n ature
                                                                                                     l2/t2{2Dff
                STATE BAR OF TEXAS




Office ofthe ChiefDisciplinary Counsel

October 23, 2014



Willie Edward Choice
TDCJ #01776962
Neal Unit
9005 Spur 591
Amarillo, Texas 79107

Re:      Osborne, John Carroll Barcard #15333200

Mr. Choice:


 Pursuant to your request, I have researched our disciplinary records and report that we show the
-following:

The following disciplinary action involving professional misconduct has been taken against Mr.
Osborne's law license.


       Action Date                       Sanction                            Start/End Date
       09/09/2013              Partially Probated Suspension       01/01/2014-12/31/2014: suspension
                                                                    01/01/2015-12/31/2016: probation

       12/15/2009                Fully Probated Suspension            (01/01/2010 -12/31/2013^)
                                                                         '   ——          —i   •"**



Please let me know if you need additional information or if I can be of further assistance to you.

Sincerely,



'Areli Arel                                                                               f2fte/Zb/f
Office of the Chief Disciplinary Counsel
State Bar of Texas




      P.O.BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; Fax: 512.427.4167